Citation Nr: 0823145	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as due to asbestos exposure.

2.  Entitlement to service connection for residuals of a cold 
injury.

3.  Entitlement to service connection for a lumbar strain.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).   

The claim for service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have any residuals of 
exposure to asbestos.

2.  The veteran does not currently have residuals of a cold 
injury.


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of a cold injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in November 2004 and February 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  
Notice in this case also included a letter in April 2007 with 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The initial duty to assist letter was 
provided prior to the adjudication of the claims.  Following 
the subsequent letter, the veteran was provided adequate 
notification and allowed a period of time to submit evidence, 
and the claim was readjudicated.  The veteran has not claimed 
any prejudice due to the timing of the letters.   The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He withdrew a request 
for a hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  The Board recognizes that no VA examination 
was conducted for this claim but finds that adjudication at 
this time to be appropriate.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are 


four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  There is no indication that the veteran has a current 
disability, nor is there any reason to believe that any 
claimed disability is related to service.  The information 
and competent medical evidence of record (which shows no 
pertinent diagnoses during service or for years afterward, 
and no medical linking the current conditions to service), as 
set forth and analyzed, contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Service Connection For Lung Disorder Claimed As Due To 
Asbestos

The veteran contends that he is entitled to service-
connection for asbestosis.  He asserts that during service he 
worked as a wheeled vehicle mechanic, and this exposed him to 
asbestos.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The veteran's service personnel records show that his duties 
in service included being a wheeled vehicle mechanic.  This 
specialty could potentially result in exposure to asbestos.  

Significantly, however, the preponderance of the evidence, 
including the veteran's service medical records and post 
service medical records, weighs against a conclusion that he 
has a chronic lung disorder which resulted from exposure to 
asbestos in service.  

The report of a medical history conducted for the purpose of 
separation from service in October 1967 shows that he denied 
having shortness of breath, pain or pressure in the chest, or 
a chronic cough.  The report of a service medical examination 
conducted at that time shows that clinical evaluation of the 
lungs was normal.  A chest X-ray taken at that time was also 
negative for abnormality.

There is no post service evidence whatsoever indicating the 
presence of a lung disorder of any kind.  In his claim form, 
he did not report having any post service treatment for a 
lung disorder.  In his substantive appeal statement dated in 
August 2006, the veteran reported that he had been see by a 
private doctor sometime after service for respiratory 
problems, but further stated that the doctor had died.  The 
veteran did not respond to an August 2006 letter from the RO 
requested that he provide authorization forms if he wanted to 
have the RO obtain medical records.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
After weighing all of the evidence, the Board finds that the 
evidence shows that the veteran does not currently have any 
residuals of exposure to asbestos.  The Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Therefore, the veteran's own opinion that he has a lung 
disorder due to asbestos is insufficient to support the 
claim.  Accordingly, the Board concludes that residuals of 
exposure to asbestos were not incurred in or aggravated by 
service.

II.  Entitlement to Service Connection for Residuals Of A 
Cold Injury

The veteran contends that while in Korea, he was exposed to 
extremely cold temperatures and suffered frostbite.  

The veteran's service medical records, including the medical 
history for separation and the report of a medical 
examination conducted in October 1967 for the purpose of 
separation from service, are negative for any references to 
frostbite or a cold injury. His feet, lower extremities, and 
upper extremities were all normal.    

There is also no post service medical evidence demonstrating 
the presence of residuals of a cold injury.  The veteran has 
never reported having had treatment for any such disorder.  
The statement made by the veteran's former spouse have been 
considered but do not provide the competent medical evidence 
required to show that the veteran has a current disability 
related to complaints or findings in service.  The veteran 
maintains that his current disabilities are related to 
service.  While the veteran and his former spouse are 
competent to attest to matters susceptible to lay 
observation, as a lay persons, they are not competent to 
provide an opinion requiring medical expertise, such as an 
opinion that the veteran had a respiratory disorder or cold 
injury in service that is related to current complaints.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
No such evidence has been presented.  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds the veteran does not currently 
have residuals of a cold injury.  Accordingly, the Board 
concludes that residuals of a cold injury were not incurred 
in or aggravated by service.


ORDER

1.  Entitlement to service connection for a lung disorder 
claimed as due to asbestos exposure is denied.

2.  Entitlement to service connection for residuals of a cold 
injury is denied.


REMAND

The veteran's service medical records reflect that on 
entrance into service, he reported having a back injury prior 
to service.  On entrance examination, no defect was noted, 
and he was found to be fit for service.  During service, he 
was seen for treatment in November 1967 for a mild muscle 
strain of the back.  On separation from service in October 
1967, he reported having or having had a history of recurrent 
back pain.  

In his substantive appeal statement dated in August 2006, the 
veteran reported that his lower back complications continued 
after he was discharged from service.  On separation from 
service in October 1967, he reported having or having had a 
history of recurrent back pain.  

In his substantive appeal statement dated in August 2006, the 
veteran reported that his lower back complications continued 
after he was discharged from service.  A written statement 
from the veteran's spouse dated in July 2006 corroborates 
that account.  The veteran has also presented an operation 
report from Kaiser Permanente dated in August 1996 pertaining 
to surgery for a cervical spine disorder.  He has asserted 
that he also received treatment for a low back disorder from 
that health care provider; however, such records have not 
been presented or secured.

The Board finds that additional development is required.  
First, additional efforts should be made to obtain any 
additional post service medical records pertaining to the 
back which exist.  The VA also has a duty to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  The Board finds that an examination is warranted 
for the purpose of obtaining an opinion regarding whether any 
current disability of the back is related to the complaints 
noted in service.  



Accordingly, the case is REMANDED for the following action:

1. The RO should make appropriate efforts 
to obtain any additional post service 
medical treatment records pertaining to 
the back, to include all records from 
Kaiser Permanente.  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
obtaining a medical opinion regarding 
whether the veteran currently has 
residual consistent with the symptoms 
which occurred during service.  The 
claims file must be made available to the 
examiner in connection with the 
examination.  

The should offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
back disorder had its onset during 
service or is in any other way causally 
related to his active service.  

3.  The RO should review the report to 
determine if it is in compliance with this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


